     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 1 of 8 Page ID #:75



 1                      DECLARATION OF RANEE A. KATZENSTEIN

 2        I, Ranee A. Katzenstein, declare as follows:

 3        1.    I am an Assistant United States Attorney in the Central

 4   District of California.      I represent the government in the

 5   prosecution of United States v. Fontrell Antonio Baines, CR No. 20-

 6   522-MWF.   Except where otherwise noted, I have personal knowledge of

 7   the matters set forth herein and, if called as a witness, could and

 8   would testify to them.

 9        Introduction and Grounds for Protective Order

10        2.    Defendant Fontrell Antonio Baines (“defendant”) is charged

11   in this matter with violations of Title 18, United States Code,

12   Sections 1341 (Mail Fraud), 1029(a)(2) (Use of Unauthorized Access

13   Devices), 1028A(a)(1) (Aggravated Identity Theft) and 2314

14   (Interstate Transportation of Stolen Property.          Defendant is

15   detained pending trial.

16        3.    A protective order is necessary because the discovery to

17   be produced in this matter includes materials containing third

18   parties’ PII.    I believe that disclosure of this information without

19   limitation risks the privacy and security of the information’s

20   legitimate owners.     Because the government has an ongoing obligation

21   to protect third parties’ PII, I cannot produce to defendant an

22   unredacted set of discovery containing this information without the

23   Court entering the Protective Order.        Moreover, PII makes up a

24   significant part of the discovery in this case and such information

25   itself, in many instances, has evidentiary value.          If I were to

26   attempt to redact all this information in strict compliance with

27   Federal Rule of Criminal Procedure 49.1, the Central District of

28   California’s Local Rules regarding redaction, and the Privacy Policy
     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 2 of 8 Page ID #:76



 1   of the United States Judicial Conference, the defense would receive

 2   a set of discovery that would be highly confusing and difficult to

 3   understand.     I believe that producing the discovery so redacted

 4   would make it challenging for defense counsel to adequately evaluate

 5   the case, provide advice to defendant, and prepare for trial.

 6        4.    An order is also necessary because the discovery in this

 7   case contains information that I believe may be within the scope of

 8   the Privacy Act, 5 U.S.C. § 552a (“Privacy Act Information”).            To

 9   the extent that these materials contain Privacy Act Information, an

10   order is necessary to authorize disclosure pursuant to 5 U.S.C.

11   § 552a(b)(11).

12        5.    I seek entry of the proposed Protective Order to (a) allow

13   the government to comply with its discovery obligations while

14   protecting this sensitive information from unauthorized

15   dissemination, and (b) provide the defense with sufficient

16   information to adequately represent defendant.

17        Definitions

18        6.    As used in this declaration:

19              a.     “PII Materials” includes any information that can be

20   used to identify a person, including a name, address, date of birth,

21   Social Security number, driver’s license number, telephone number,

22   account number, email address, or personal identification number.

23              b.     “Defense Team” includes (1) defendant’s counsel of

24   record (“defense counsel”); (2) other attorneys at defense counsel’s

25   law firm who may be consulted regarding case strategy in this case;

26   (3) defense investigators who are assisting defense counsel with

27   this case; (4) retained experts or potential experts; and

28   (5) paralegals, legal assistants, and other support staff to defense

                                            2
     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 3 of 8 Page ID #:77



 1   counsel who are providing assistance on this case.          The Defense Team

 2   does not include defendant, defendant’s family members, or any other

 3   associates of defendant.

 4        Terms of the Proposed Protective Order

 5        7.    I request the Court enter the proposed Protective Order,

 6   which will permit me to produce Confidential Information in a manner

 7   that preserves the privacy and security of third parties.           I submit

 8   that the following conditions in the Protective Order will serve

 9   these interests:

10              a.    The government is authorized to provide defense

11   counsel with Confidential Information marked with the following

12   legend: “CONFIDENTIAL INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE

13   ORDER.”   The government may put that legend on the digital medium

14   (such as DVD or hard drive) or simply label a digital folder on the

15   digital medium to cover the content of that digital folder.            The

16   government may also redact any PII contained in the production of

17   Confidential Information.

18              b.    If defendant objects to a designation that material

19   contains Confidential Information, the parties shall meet and

20   confer.   If the parties cannot reach an agreement regarding

21   defendant’s objection, defendant may apply to the Court to have the

22   designation removed.

23              c.    Defendant and the Defense Team agree to use the

24   Confidential Information solely to prepare for any pretrial motions,

25   plea negotiations, trial, and sentencing hearing in this case, as

26   well as any appellate and post-conviction proceedings related to

27   this case.

28

                                            3
     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 4 of 8 Page ID #:78



 1              d.    The Defense Team shall not permit anyone other than

 2   the Defense Team to have possession of Confidential Information,

 3   including defendant, while outside the presence of the Defense Team.

 4              e.    At no time, under no circumstance, will any

 5   Confidential Information be left in the possession, custody, or

 6   control of defendant, regardless of defendant’s custody status.

 7              f.    Defendant may review PII Materials only in the

 8   presence of a member of the Defense Team, who shall ensure that

 9   defendant is never left alone with any PII Materials.           At the

10   conclusion of any meeting with defendant at which defendant is

11   permitted to view PII Materials, defendant must return any PII

12   Materials to the Defense Team, and the member of the Defense Team

13   present shall take all such materials with him or her.           Defendant

14   may not take any PII Materials out of the room in which defendant is

15   meeting with the Defense Team.

16              g.    Defendant may see and review Confidential Information

17   as permitted by this Protective Order, but defendant may not copy,

18   keep, maintain, or otherwise possess any Confidential Information in

19   this case at any time.      Defendant also may not write down or

20   memorialize any data or information contained in the Confidential

21   Information.

22              h.    The Defense Team may review Confidential Information

23   with a witness or potential witness in this case, including

24   defendant.    A member of the Defense Team must be present if PII

25   Materials are being shown to a witness or potential witness.             Before

26   being shown any portion of Confidential Information, however, any

27   witness or potential witness must be informed of, and agree in

28   writing to be bound by, the requirements of the Protective Order.

                                            4
     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 5 of 8 Page ID #:79



 1   No member of the Defense Team shall permit a witness or potential

 2   witness to retain Confidential Information or any notes generated

 3   from Confidential Information.

 4              i.    The Defense Team shall maintain Confidential

 5   Information safely and securely, and shall exercise reasonable care

 6   in ensuring the confidentiality of those materials by (1) not

 7   permitting anyone other than members of the Defense Team, defendant,

 8   witnesses, and potential witnesses, as restricted above, to see

 9   Confidential Information; (2) not divulging to anyone other than

10   members of the Defense Team, defendant, witnesses, and potential

11   witnesses, the contents of Confidential Information; and (3) not

12   permitting Confidential Information to be outside the Defense Team’s

13   offices, homes, vehicles, or personal presence.

14              j.    To the extent that defendant, the Defense Team,

15   witnesses, or potential witnesses create notes that contain, in

16   whole or in part, Confidential Information, or to the extent that

17   copies are made for authorized use by members of the Defense Team,

18   such notes, copies, or reproductions become Confidential Information

19   subject to the Protective Order and must be handled in accordance

20   with the terms of the Protective Order.

21              k.    The Defense Team shall use Confidential Information

22   only for the litigation of this matter and for no other purpose.

23   Litigation of this matter includes any appeal filed by defendant and

24   any motion filed by defendant pursuant to 28 U.S.C. § 2255.            In the

25   event that a party needs to file Confidential Information with the

26   Court or divulge the contents of Confidential Information in court

27   filings, the filing should be made under seal.          If the Court rejects

28   the request to file such information under seal, the party seeking

                                            5
     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 6 of 8 Page ID #:80



 1   to file such information publicly shall provide advance written

 2   notice to the other party to afford such party an opportunity to

 3   object or otherwise respond to such intention.          If the other party

 4   does not object to the proposed filing, the party seeking to file

 5   such information shall redact any PII Materials and make all

 6   reasonable attempts to limit the divulging of PII Materials.

 7              l.    Any Confidential Information inadvertently produced

 8   in the course of discovery prior to entry of the Protective Order

 9   shall be subject to the terms of the Protective Order.           If

10   Confidential Information was inadvertently produced prior to entry

11   of the Protective Order without being marked “CONFIDENTIAL

12   INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE ORDER,” the government

13   shall reproduce the material with the correct designation and notify

14   defense counsel of the error.       The Defense Team shall take immediate

15   steps to destroy the unmarked material, including any copies.

16              m.    Confidential Information shall not be used by the

17   defendant or Defense Team, in any way, in any other matter, absent

18   an order by this Court.      All materials designated subject to the

19   Protective Order maintained in the Defense Team’s files shall remain

20   subject to the Protective Order unless and until such order is

21   modified by this Court.      Within 30 days of the conclusion of

22   appellate and post-conviction proceedings, defense counsel shall

23   return all PII Materials, certify that such materials have been

24   destroyed, or certify that such materials are being kept pursuant to

25   the California Business and Professions Code and the California

26   Rules of Professional Conduct.

27              n.    In the event that there is a substitution of counsel

28   prior to when such documents must be returned, new defense counsel

                                            6
     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 7 of 8 Page ID #:81



 1   must be informed of, and agree in writing to be bound by, the

 2   requirements of the Protective Order before the undersigned defense

 3   counsel transfers any Confidential Information to the new defense

 4   counsel.   New defense counsel’s written agreement to be bound by the

 5   terms of the Protective Order must be returned to the Assistant U.S.

 6   Attorney assigned to the case.       New defense counsel then will become

 7   the Defense Team’s custodian of materials designated subject to the

 8   Protective Order and shall then become responsible, upon the

 9   conclusion of appellate and post-conviction proceedings, for

10   returning to the government, certifying the destruction of, or

11   retaining pursuant to the California Business and Professions Code

12   and the California Rules of Professional Conduct all PII Materials.

13              o.    Defense counsel agrees to advise defendant and all

14   members of the Defense Team of their obligations under the

15   Protective Order and ensure their agreement to follow the Protective

16   Order, prior to providing defendant and members of the Defense Team

17   with access to any materials subject to the Protective Order.

18         Communication with Defense Counsel

19         8.   On November 6, 2020, I sent the proposed protective order

20   to counsel for defendant, seeking counsel’s position on the proposed

21   order, which the government explained would facilitate the

22   production of discovery in this case, and whether defendant would

23   enter into a stipulation requesting entry of the protective order.

24   On November 19, 2020, counsel stated that she declined to enter into

25   the proposed stipulation because she has been unable to communicate

26   ///

27   ///

28

                                            7
     Case 2:20-cr-00522-MWF Document 21-1 Filed 11/19/20 Page 8 of 8 Page ID #:82



 1   with her client regarding it because of the quarantine and other

 2   conditions put in place at the Metropolitan Detention Center.

 3        I declare under penalty of perjury that the foregoing is true

 4   and correct.

 5        EXECUTED this 19th day of November, 2020, in Los Angeles,

 6   California.

 7

 8                                              _______________________________
                                                RANEE A. KATZENSTEIN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            8
